DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 2/13/2021. The amendments filed on 2/13/2021 are entered.
The objections of claims 10-13 have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“A first locking mechanism placed between the base (1’) and the lifting base (2’) for fixing a relative position of the base (1’) and the lifting base (2’)” in claim 10. This phrase has been interpreted to correspond to the structure disclosed in [0096] of the applicant’s specification. 
	“A second locking mechanism installed between the mounting base (3’) and the sliding base (4’) for limiting the motion between the sliding base (4’) and the mounting base (3’)” in claim 10. This phrase has been interpreted to correspond to the structure disclosed in [0097] of the applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “a hinge axis of the supporting rod (5’) is perpendicular to an axis of the supporting rod (5’)” is stated in lines 20-21. The term "perpendicular to an axis of the supporting rod" in claim 10 is a relative term which renders the claim indefinite.  The term "perpendicular to the axis of the supporting rod" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what axis of the supporting rod the limitation is referring to and how a perpendicular relationship is formed between the hinge axis and the axis of the supporting rod. It is unclear what “axis” of the supporting rod the claim is referring to, and thus the perpendicular relationship of the hinge axis to the supporting rod is unclear. Figure 8 of the applicant’s originally filed drawings of 8/08/2017 appears to show the supporting rod hinged to the rotating shaft with an axis perpendicular to the longitudinal axis of the supporting rod. 
Claims dependent on rejected claims are also rejected for indefiniteness. Therefore dependent claims 12-13 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sack et al. (U.S. Pat. No. 8305076) hereinafter Sack, in view of Sakuragi (U.S. Pub. No. 20140291555) hereinafter Sakuragi, in view of Atarot et al. (U.S. Pub. No. 20150366433) hereinafter Atarot, in view of Tse et al. (“Magnetic resonance elastography hardware design: a survey,” J. Engineering in Medicine. Vol 223, 2009. P. 497-514) hereinafter Tse, in further view of Rossman (U.S. Pat. No. 5952828) hereinafter Rossman. 
Regarding claim 10, primary reference Sack teaches:
An actuator for magnetic resonance elastography imaging of the abdomen region (abstract, col 13, lines 46-67, see figure 6 for liver images which are considered to be within the abdomen region), comprising: 

a sliding base (4') installed on the mounting base (3') that is adapted for sliding relative to the mounting base (3') (figures 5A and 5B, bearing unit 467 slides along horizontal attachment 468 which is connected to the base plate 470. Bearing unit 467 is considered to be the “sliding base” that can slide; col 13, lines 19-45; see figures 5A and 5B reproduced below). 
A second locking mechanism installed between the mounting base (3') and the sliding base (4') for limiting the motion between the sliding base (4') and the mounting base (3') (figures 5A and 5B, bearing unit 467 slides along horizontal attachment 468 which is connected to the base plate 470. Bearing unit 467 is considered to be the “sliding base” that can slide; col 13, lines 19-45; see specifically col 13, lines 39-41 for horizontal fine adjustment of the bearing unit relative to horizontal attachment 468 using bearing unit 467 and including positive fit 441 and a screw connection 442), and 
a supporting rod (5') hinged on the sliding base (4') (figures 5A and 5B, excitation rod 462 with a ball joint 463 for hinged movement with respect to the sliding base (bearing unit 467); col 13, lines 19-45). 
a compressing plate (7') installed at a second end of the supporting rod (5') (figures 5A and 5B; transmission head 465 is considered to be the compressing plate installed at the end of the excitation rod 462; col 13, lines 19-45). 
a hinge axis of the supporting rod (5') is perpendicular to an axis of the supporting rod (5'), and (figures 5A and 5B; as shown in figure 5B the hinge axis of 

    PNG
    media_image1.png
    698
    607
    media_image1.png
    Greyscale
The lifting base (2') has curved grooves on top for placing the supporting rod (5') (figures 5A and 5B; col 13, lines 19-45; as shown in figure 5A the excitation rod is attached to the base via a ball joint which includes curved grooves in the structure as shown in figure 5A below).














Primary reference Sack further fails to teach:
a lifting base (2') that is placed on the base (1') and adapted for sliding relative to the base (1')

However, the analogous art of Sakuragi of a supporting mechanism for use with a medical imaging system that includes a supporting base (abstract) teaches:
a lifting base (2') that is placed on the base (1') and adapted for sliding relative to the base (1') (figure 6A; figure 7; [0073]-[0076], the connection portion 64 protruding upward from the supporting portion 60 is slidable relative to the base of the unit and enables supporting column 14 to be lifted relative to the base of the unit), 
a first locking mechanism placed between the base (1') and the lifting base (2') for fixing a relative position of the base (1') and lifting base (2') (figure 6A; figure 7; [0076], the operator can fix the connection portion 64 and the supporting column 14 with the fixing portion 40; [0059]), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance electrography actuator of Sack to incorporate the sliding lifting base as taught by Sakuragi because it enables a compact support structure that provides an adjustable height feature for the imaging components. 
Primary reference Sack further fails to teach:
a mounting base (3') that is installed on a side of the lifting base (2')
However, the analogous art of Atarot of a supporting and positioning device connectable to a support for use with medical instruments (abstract) teaches:
a mounting base (3') that is installed on a side of the lifting base (2') ([0064]; clamping mechanism 110 adapted to clamp the support system to a hospital bed and is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance electrography actuator of Sack and Sakuragi to incorporate the mounting base as taught by Atarot because it enables the actuator system to be fixed and mounted to a patient support such as an MRI table for further stabilization ([0064]). 
Primary reference Sack further fails to teach:
Wherein the actuator for magnetic resonance elastography imaging also includes an electromagnetic coil (6') installed on a first end of the supporting rod (5') that is connected to the sliding base (4’)
However, the analogous art of Tse of magnetic resonance hardware configurations such as actuation mechanisms (abstract) teaches:
Wherein the actuator for magnetic resonance elastography imaging also includes an electromagnetic coil (6') installed on a first end of the supporting rod (5') that is connected to the sliding base (4’) (page 502, col 1, paragraph 3, “Type II” use of electromagnetic coils; pages 505-507, section 3.3 Type II: electromagnetic coil with the main field; figure 8, “driving coil”; note that the Tse teaches to the connection of an electromagnetic coil to a supporting rod structure as shown in figure 8, and the feature of the supporting rod connected to the sliding base is taught by primary reference Sack). 
0 of the MRI (page 502, col 1, paragraph 3, Type II). 
Primary reference Sack further fails to teach:
wherein a rotating shaft (41') is installed on top of the sliding base (4'), and the supporting rod (5') is hinged to the rotating shaft (41')
wherein the hinge axis of the supporting rod is an axis of the rotating shaft (41’)
However, the analogous art of Rossman of a device used to perform MR elastography in a magnetic field of an NMR imaging system (abstract) teaches:
wherein a rotating shaft (41') is installed on top of the sliding base (4'), and the supporting rod (5') is hinged to the rotating shaft (41') (col 8, lines 6-17, rotating drive shaft 434 with drive current applied to coils to produce a torque about axis 440; figures 5A and 5B).
wherein the hinge axis of the supporting rod is an axis of the rotating shaft (41’) (col 8, lines 6-17, rotating drive shaft 434 produces an axis that hinges the bushing 436 on the frame 420 and linkage rod 435 teaches to the supporting rod of primary reference Sack. This provides a hinge axis in relation to a axis of the rotating shaft that provides the hinging mechanism)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance 
Regarding claim 12, the combined references of Sack, Sakuragi, Atarot, Tse, and Rossman teach all of the limitations of claim 10. Primary reference Sack further fails to teach: 
wherein the lifting base (2') connects to the base (1'),
and the first locking mechanism includes threaded bolts between the lifting base (2') and base (1')
However, the analogous art of Sakuragi of a supporting mechanism for use with a medical imaging system that includes a supporting base (abstract) teaches:
wherein the lifting base (2') connects to the base (1') (figure 6A; figure 7; [0073]-[0076], the connection portion 64 protruding upward from the supporting portion 60 is slidable relative to the base of the unit and enables supporting column 14 to be lifted relative to the base of the unit), 
and the first locking mechanism includes threaded bolts between the lifting base (2') and base (1') ([0059], the screw of fixing portion 40 is considered to be a “threaded bolt” between the lifting base and base; figure 6A and Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance electrography actuator of Sack, Sakuragi, Atarot, Tse, and Rossman to incorporate the sliding module and threaded bolts as taught by Sakuragi because a threaded member . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sack, in view of Sakuragi, in view of Atarot, in view of Tse, in further view of Rossman as applied to claim 10 above, and further in view of Lien et al. (U.S. Pub. No. 20080251678) hereinafter Lien. 
Regarding claim 13, the combined references of Sack, Sakuragi, Atarot, Tse, and Rossman teach all of the limitations of claim 10. Primary reference Sack further fails to teach: 
wherein the mounting base (3') has two parallel sliding grooves (31'), the sliding base (4') has a positioning block that is adapted for engaging the sliding grooves (31'), 
However, the analogous art of Lien of a vertical support structure for adjusting the height of a display (abstract) teaches:
wherein the mounting base (3') has two parallel sliding grooves (31'), the sliding base (4') has a positioning block that is adapted for engaging the sliding grooves (31'), 
 ([0026]; [0027], first and second friction grooves 2723, 2725 see figure 4), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance electrography actuator of Sack, Sakuragi, Atarot, Tse, and Rossman to incorporate the sliding parallel grooves as taught by Lien because it enables height adjustable friction management of the sliding base in a vertical direction ([0027]).
Primary reference Sack further fails to teach:

However, the analogous art of Atarot of a supporting and positioning device connectable to a support for use with medical instruments (abstract) teaches:
And the second locking mechanism includes threaded bolts between the mounting base (3') and the sliding base (4') ([0064]; clamping mechanism 110 adapted to clamp the support system to a hospital bed and is tightened by a screw 115 which is attached to the base unit 120 which is raised or lowered relative to the clamp; figure 1A and 1B; the screw 115 is considered to be a threaded bolt utilized for the locking mechanisms of the mounting base and sliding base).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance electrography actuator of Sack, Sakuragi, Atarot, Tse, and Rossman to incorporate the threaded tightening feature as taught by Atarot because it enables a means of control between the positioning members providing the user with accurate positioning and a way to maintain proper position throughout a procedure ([0063]; [0064]). 

Response to Arguments
Applicant's arguments filed 2/13/2021 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below.
Regarding the applicant’s arguments on page 8 of the remarks, the applicant argues that the combined references fail to teach to the amended claim limitations of independent claim 10. With respect to the amended limitation of “the hinge axis of the 
wherein a rotating shaft (41') is installed on top of the sliding base (4'), and the supporting rod (5') is hinged to the rotating shaft (41') ([Rossman]; col 8, lines 6-17, rotating drive shaft 434 with drive current applied to coils to produce a torque about axis 440; figures 5A and 5B).
Wherein the actuator for magnetic resonance elastography imaging also includes an electromagnetic coil (6') installed on a first end of the supporting rod (5') that is connected to the sliding base (4’) ([Tse]; page 502, col 1, paragraph 3, “Type II” use of electromagnetic coils; pages 505-507, section 3.3 Type II: electromagnetic coil with the main field; figure 8, “driving coil”; note that the Tse teaches to the connection of an electromagnetic coil to a supporting rod structure as shown in figure 8, and the feature of the supporting rod connected to the sliding base is taught by primary reference Sack). 
a hinge axis of the supporting rod (5') is perpendicular to an axis of the supporting rod (5'), and ([Sack]; figures 5A and 5B; as shown in figure 5B the hinge axis of excitation rod 462 is perpendicular to an axis of the supporting rod in the vertical direction;). 
wherein the hinge axis of the supporting rod is an axis of the rotating shaft (41’) ([Rossman]; col 8, lines 6-17, rotating drive shaft 434 produces an axis that hinges the 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785